Citation Nr: 0711827	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-26 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri in which the RO granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent disability rating effective November 30, 2001.  
The appellant, who had active service from June 1944 to 
December 1946, appealed the assigned evaluation to the BVA.  
After considering additional evidence associated with the 
claims file, the RO then increased the appellant's disability 
rating from 10 percent to 30 percent effective November 30, 
2001. See June 2005 rating decision.  Thereafter, the RO 
referred the case to the Board for appellate review.    

This case has been advanced on the Board's docket due to the 
advanced age of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant's post-traumatic stress disorder has been 
manifested by such symptoms as depressed mood, anxiety, sleep 
difficulties, mild memory problems, nightmares, flashbacks, 
panic attacks, intrusive thoughts, irritability, difficulty 
with concentration, hallucinations, and severe difficulty 
with the ability to establish and maintain effective social 
and family relationships. 




CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for post-traumatic stress disorder have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for his service-connected post-traumatic 
stress disorder (PTSD), VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

A letter dated in February 2002 fully satisfied the duty to 
notify provisions as to the appellant's initial service 
connection claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The February 2002 letter informed the appellant that 
additional information or evidence was needed to support the 
initial service connection claim; and asked the appellant to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  The appellant was also 
informed of this information in subsequent VCAA letters 
provided in December 2003 and March 2004. See letters from 
the Appeals Management Center to the appellant.  

The letters referenced above did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date should the appellant's claim for service 
connection be granted.  In the October 2004 rating decision, 
the RO granted service connection for PTSD; and the issue on 
appeal concerns the appellant's claim of entitlement to an 
increased rating for this now service-connected disability.    

Even though the February 2002, December 2003 and March 2004 
letters did not include adequate notice of what was needed to 
establish a disability rating and an effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In this regard, the 
Board observes that these VCAA notices were properly tailored 
to the application for the original request for service-
connected benefits.  As stated above, the RO awarded service 
connection for PTSD in the October 2004 rating decision and 
assigned an initial 10 percent disability rating effective 
November 30, 2001 (the date of claim).  Therefore, the 
February 2002, December 2003 and March 2004 letters served 
their purpose in that they provided section 5103(a) notice to 
the appellant; and its application is no longer required 
because the original claim has been "substantiated." 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the appellant's October 2004 notice of disagreement (NOD), 
the appellant took issue with the initial 10 percent 
disability rating. Dingess/Hartman v. Nicholson, supra; see 
also AB v. Brown, 6 Vet. App. 35 (1993).  The RO then 
reviewed additional evidence and increased the appellant's 
PTSD rating to 30 percent. See June 2005 rating decision.  
Thereafter, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a June 2005 Statement of the 
Case (SOC) which contained, in pertinent part, the criteria 
for establishing a higher initial rating. See June 2005 
Statement of the Case, pgs. 2-3; 38 U.S.C.A. § 7105(d)(1).  
As such, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b). See 
also Dingess, supra.   

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The appellant was also afforded two 
VA examinations in January 2004 and June 2005 in connection 
with his claim. 38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined. 38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95.  The January 2004 and June 2005 examination reports 
are thorough and supported by the appellant's VA medical 
records.  Therefore, they are adequate upon which to base a 
decision.     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Law and Analysis 

The appellant has been assigned a 30 percent disability 
rating for his PTSD under the provisions of 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006).  He contends that his 
PTSD is more disabling than currently evaluated and has 
appealed for an increased rating. See October 2004 notice of 
disagreement.  As will be discussed in more detail below, the 
Board finds that the evidence of record is in relative 
equipoise as to whether the appellant is entitled to an 
increased rating for his PTSD; and as such, reasonable doubt 
requires that the appeal be granted. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (the 
"Court") discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

At the outset, the Board notes that the appellant has been 
diagnosed with chronic PTSD, anxiety disorder and a mood 
disorder. See January 2001 examination report, p. 6; June 
2005 examination report, p. 8.  It appears that the 
appellant's anxiety disorder might be related to and/or 
exacerbated by his PTSD. Id., p. 7.  As such, symptomatology 
associated with this disorder has been properly considered in 
analyzing the appellant's claim.  However, the Board observes 
that the appellant's mood disorder appears to be more the 
result of certain physical problems the appellant is 
experiencing rather than his PTSD. June 2005 VA examination 
report, p. 8 ("Of course, [the appellant's] mood disorder is 
obviously the result of his physical problems).  Regardless 
of this finding, the appellant's VA examiners did not attempt 
to differentiate the appellant's mood disorder symptoms from 
those associated with his PTSD; and therefore, the 
appellant's overall psychiatric impairment (including 
symptoms related to his mood disorder) should be considered 
in evaluating the appellant's claim. Id., pgs. 7-8; 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandate that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The next 
highest rating of 50 percent requires a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. Id. 

Finally, a 100 percent disability rating is warranted upon a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the appellant's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

In this case, the appellant has been assigned GAF scores 
ranging from 70 to 50. See VA medical records dated from 
October 2001 to April 2002 (GAF score of 70 assigned in 
connection with a diagnosis of mood disorder); January 2004 
VA examination report (GAF score of 61 assigned in connection 
with a diagnosis of chronic PTSD), VA medical records dated 
from May 2004 to May 2005 (GAF score of 50 assigned); and 
June 2005 VA examination report (GAF score of 51 assigned).  
Typically, GAF scores ranging from 70 to 61 reflect some mild 
symptoms (e.g., depressed mood or mild insomnia) or some 
difficulty in social or occupational functioning but 
generally finds the veteran to be functioning pretty well and 
having some meaningful interpersonal relationships.  Scores 
ranging from 60 to 51 reflect moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social and occupational functioning 
(e.g., friends, conflicts with peers or co-workers).  Lastly, 
scores ranging from 50 to 41 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, occupational 
or school functioning (e.g., no friends, unable to keep job).  

A review of the evidence of record reveals that the 
appellant's disability at least falls within the 30 percent 
disability rating.  VA medical records dated from	 May 2004 
to May 2005, in conjunction with two VA examination reports 
dated in January 2004 and June 2005, show that the appellant 
has experienced such PTSD symptomatology as depressed mood 
(January 2004 examination report, p. 5), anxiety (Id., p. 4), 
fear and distrust of people (Id., pgs. 4, 9), increasing 
sleep impairment (January 2004 examination report, p. 5; June 
2005 examination report, pgs. 4, 6) and nightmares (Id.).  
Although the appellant denied a history of panic attacks in 
January 2004, he reported such attacks during his June 2005 
VA examination. January 2004 examination report, p. 5; June 
2005 examination report, p. 6.  In addition, the appellant 
has been noted to have some mild memory problems, in that he 
reported that he needs to write things down and mark days on 
the calendar in order to keep track of what day it is. See 
January 2004 examination report, p. 5; June 2005 examination 
report, p. 7.  Based upon this evidence, the Board finds that 
the appellant meets the criteria for a 30 percent disability 
rating under Diagnostic Code 9411.  Therefore, the next 
question that must be addressed is whether the appellant is 
entitled to the next higher schedular evaluation for PTSD (50 
percent).  

As noted above, a 50 percent disability rating requires a 
showing of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing effective work and social 
relationships.  In this case, there is evidence that supports 
an increased evaluation of 50 percent, although the Board 
acknowledges that some of this favorable evidence conflicts 
with other evidence contained in the claims file.  In 
addition, the Board observes that the appellant does not meet 
some of the sample rating criteria listed for a 50 percent 
disability rating.  However, neither of these factors 
prohibits the assignment of an increased rating in this case.  
It is sufficient that the Board finds the appellant's overall 
symptomatology rises to the level of illustrating 
occupational and social impairment with reduced reliability 
and productivity as a result of his PTSD in order for the 
appellant's disability rating to be increased to 50 percent.  

In this regard, the Board observes that the appellant's 
affect has been described as restricted in the past (January 
2004 examination report, p. 5), although it was most recently 
found to be appropriate during the appellant's June 2005 VA 
examination. June 2005 examination report, p. 5.  His mood 
has been found to be anxious, agitated, depressed and 
fearful. Id.  While the appellant's speech has been reported 
as goal directed and unremarkable at times, it has also been 
found to be "mumbled." January 2004 examination report, p. 
5; June 2005 examination report, p. 5.  The appellant has 
recently reported experiencing panic attacks, sometimes twice 
a day (June 2005 examination report, p. 6), and has also 
indicated that he suffers from flashbacks and intrusive 
memories. January 2004 examination report, p. 5; June 2005 
examination report, p. 4.  Although there is no indication in 
the record that the appellant experiences difficulty in 
understanding complex commands and his attention appears to 
be intact, there is some evidence that he has problems with 
his concentration. June 2005 examination report, p. 5.  In 
addition, while certain medical records indicate that the 
appellant's thought processes are unremarkable and that he is 
orientated to person, time and place (June 2005 examination 
report, 
p. 5), at least one VA medical record reported that his 
thought processes were impaired. See February 2005 VA medical 
records.  The appellant reported during his most recent 
mental health evaluation that he experiences some paranoid 
delusions and non-persistent hallucinations. June 2005 
examination report, pgs. 
5-6; however, see December 2004 VA medical records (appellant 
denied experiencing auditory or visual hallucinations and 
also denied suicidal/homicidal ideation).  Lastly, the Board 
observes that while the appellant's long-term memory has been 
found to be normal, his recent and immediate memory is 
considered mildly impaired. June 2005 examination report, p. 
7.  

The Board acknowledges that the appellant does not meet some 
of the rating criteria for a 50 percent rating under 
Diagnostic Code 9411.  Specifically, the record on appeal is 
devoid of medical evidence indicating that the appellant has 
a flattened affect; experiences difficulty in understanding 
complex commands; has circumstantial, circumlocutory, or 
stereotyped speech; or suffers impairment of long-term memory 
or abstract thinking.  While the appellant has described 
himself as having a short temper (June 2005 examination 
report, p. 4), he has been found to have good impulse control 
and has not reported any episodes of violence. Id., p. 6.  In 
addition, there is no evidence that the appellant's insight 
or judgment are impaired.  The Board has taken this lack of 
symptomatology into consideration and is also very cognizant 
of the fact that there are inconsistencies with some of the 
favorable medical evidence contained in the appellant's 
claims file. See January 2004 examination report, pgs. 2, 5 
(appellant's thought content was without homicidal ideations; 
no obsessive or ritualistic behaviors were reported; no 
history of panic attacks; appellant stated he sometimes had 
visual hallucinations but denied auditory hallucinations; he 
also reported that he had no relationship with his children); 
June 2005 examination report, pgs. 4-6 (appellant reported 
occasional homicidal thoughts, moderate obsessive/ritualistic 
behaviors and panic attacks up to twice per day; he reported 
auditory and visual hallucinations and paranoid delusions; 
and he indicated that he had not seen his children for 
years); September 2004 VA medical records (Appellant's 
daughter accompanied appellant to his doctor's appointment).  
However, regardless of the foregoing, the Board finds that a 
50 percent disability rating is consistent with the 
appellant's overall symptomatology in this case, particularly 
in light of (1) the fact that the appellant appears to 
experience great difficulty in establishing and maintaining 
effective relationships due to his PTSD and (2) because the 
appellant has had a significant decline in his PTSD 
symptomatology as reflected by his most recent GAF scores.    

In regards to work relationships, the Board observes that the 
appellant is presently retired. June 2004 examination report, 
p. 8.  However, prior to retirement, the appellant worked 
numerous jobs and was noted to have extreme difficulty 
maintaining employment (although this may have been due 
primarily to a non-service-connected asthmatic condition). 
January 2001 examination report, 3.  While the appellant has 
reported his belief that his past employment problems were 
not the result of his PTSD, the appellant's most recent VA 
examiner indicated that the appellant's ability to perform 
work tasks is mildly affected by his PTSD during periods of 
stress. June 2005 examination report, p. 10.  As such, the 
appellant's PTSD may have been a factor in his inability to 
maintain steady employment.  

In addition, and more pertinent to the present appeal, is the 
fact that the appellant's VA examiner also noted that the 
appellant's PTSD symptomatology appears to severely impact 
his relationships with his family and others. See June 2005 
examination report, p. 10 (Examiners opined that the 
appellant's PTSD severely impaired the appellant's work, 
family and other relationships).  In this regard, the Board 
observes that the appellant has reported that he is 
essentially estranged from his spouse and his family.  
Specifically, he indicated that he has been married to his 
spouse since 1941, but has been separated from her since his 
time in service. January 2004 examination report, p. 3.  
While the appellant has reported having three grown children, 
he apparently does not have a close relationship with them 
and has indicated that he has not seen them for years. See 
June 2005 VA examination report, pgs. 2, 4; January 2004 
examination report, p. 4 (Appellant reported being estranged 
from his three adult children for unknown reasons); however, 
see September 2004 VA medical records (appellant's daughter 
attended medical appointment with the appellant).  In 
addition, the appellant reported that he currently has only 
one friend that he hears from occasionally; that he does not 
have any significant recreational activities or leisurely 
pursuits; and that while he gets out on his own, he generally 
prefers to stay to himself. June 2005 VA examination report, 
p. 2.  The Board finds the appellant's social isolation and 
difficulty in maintaining effective relationships with his 
immediate family strong evidence in support of an increased 
rating.   

Lastly, the Board concludes that evidence relating to a 
recent decline in the appellant's GAF scores also supports an 
increased rating of 50 percent.  In this regard, the Board 
observes that the appellant's overall psychiatric 
symptomatology appears to have increased over the last 
several years as reflected by declining GAF scores that have 
occurred despite the use of medication. See VA medical 
records dated from October 2001 to May 2005; January 2004 VA 
examination report; June 2005 VA examination report.  In 
light of this evidence and the evidence discussed above, the 
Board resolves doubt in the appellant's favor that his 
present symptomatology as a whole more nearly approximates 
the criteria set forth for a 50 percent disability rating 
rather than a 30 percent rating.  To that extent, this appeal 
is granted. 

Next, the Board must address the question of whether the 
appellant is entitled to a disability rating in excess of 50 
percent.  As noted above, a 70 percent disability rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In this case, there 
is no evidence in the record that indicates that the 
appellant has suicidal ideation. See May 2004 and December 
2004 VA medical records.  His mental status examinations and 
medical records have consistently revealed him to be alert, 
oriented and cooperative; as well as neatly groomed and 
appropriately behaved. June 2005 examination report, pgs. 4-
5.  While there is some evidence that the appellant 
experiences moderate ritualistic or compulsive behavior, 
there is no indication that this behavior interferes with the 
appellant's routine activities. June 2005 examination report, 
p. 6; however, see January 2004 examination report, p. 5 
("No obsessive or ritualistic behavior").  At his most 
recent evaluation, the appellant speech was reported as 
unremarkable and his impulse control was reported as good. 
June 2005 examination report, pgs. 4-5.  In addition, the 
Board notes no competent evidence of record indicating that 
the appellant suffers from near-continuous panic or 
depression or spatial disorientation or that he has 
difficulty in adapting to stressful circumstances.  

Thus, while the Board acknowledges that the appellant has 
difficulty in establishing effective social relationships and 
also experiences mild impairment related to work tasks when 
under periods of stress, a 50 percent disability rating takes 
into consideration those difficulties.  Therefore, the Board 
is of the opinion that a disability rating of 50 percent more 
nearly approximates the appellant's current symptomatology; 
and a higher disability rating of 70 percent is not warranted 
at this time.  This conclusion is supported by the overall 
evidence of record, including the appellant's most recent GAF 
scores of record. See VA medical records dated from May 2004 
to May 2005 (GAF scores of 50); and June 2005 VA examination 
report (GAF score of 51).  The Board has also reviewed the 
schedular criteria for a 100 percent disability rating and 
finds that the appellant's overall symptomatology does not 
illustrate that he experiences total occupational and social 
impairment.  Nonetheless, should the appellant's disability 
picture change in the future, he may submit additional 
evidence which may qualify him for the assignment of a higher 
rating. See 38 C.F.R. § 4.1.    

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there is no evidence 
indicating that the appellant has experienced marked 
interference with his employment duties or frequent periods 
of hospitalization as a result of his PTSD.  In the absence 
of such a showing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER


An initial evaluation of 50 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


